JUSTICE STEIGMANN, specially concurring: Although I agree with the majority in this case, I write separately to express my disapproval of how this child has been treated by the agencies of state government — specifically including the trial court, State’s Attorney’s office, and DCFS — who have been entrusted to protect children in this state. Starting with the unconscionable and unreasonable delay of almost two years between the filing of the State’s neglect petition in March 2003 until January 2005, when the trial court finally conducted a hearing on that petition, the agencies charged with protecting children showed a patience in moving these proceedings along that bordered on disinterest. And, of course, it is the child who pays for this and other delays by the years he has been forced to live in what is, at best, the dysfunctional environment provided by his parents. Given that this child has special needs, the delays in this case are all the more intolerable. This record strongly suggests that the State’s Attorney’s office years ago should have filed a petition to terminate the parental rights of both parents so that the ongoing charade of their “involvement” in this child’s life could be ended and he could be placed in a real home. Regrettably, I note that a special concurrence I wrote 18 years ago about the delay of filing a petition to terminate parental rights largely applies to this case as well: “The evidence as reviewed by the majority demonstrates that the responsible authorities waited much too long for respondent ‘to get her act together’ before [the parental-termination] petition was filed. These children deserved better. Every child should have a stable, loving, secure, and permanent home. *** Trial courts must bear in mind that the formal order entered at the dispositional hearing (when the court finds the best interest of an abused or neglected child so requires) is to adjudicate the child a ward of the court. (See Ill. Rev. Stat. 1987, ch. 37, par. 802— 22(1).) The statute does not say a ‘ward of DCFS’ or a ‘ward of the State’s Attorney.’ Section 2 — 28 of the Act (Ill. Rev. Stat. 1987, ch. 37, par. 802 — 28) provides the mechanism for periodic review by the court of the status of its wards. Part of the court’s review always should he an inquiry as to whether its wards have permanent homes, and, if not, why not.” (Emphases in original.) In re A.T., 197 Ill. App. 3d 821, 835-36, 555 N.E.2d 402, 411-12 (1990) (Steigmann, J., specially concurring). Over 17 years ago, in the seminal case of In re L.L.S., 218 Ill. App. 3d 444, 461, 577 N.E.2d 1375, 1387 (1991), this court discussed the standard of “reasonable progress” in the context of terminating parental rights and wrote the following: “ ‘Reasonable progress’ is an objective standard which exists when the court, based on the evidence before it, can conclude that the progress being made by a parent to comply with directives given for the return of the child is sufficiently demonstrable and of such quality that the court, in the near future, will be able to order the child returned to parental custody. The court will be able to order the child returned to parental custody in the near future because, at that point, the parent will have fully complied with the directives previously given to the parent in order to regain custody of the child. Judged by this standard, the glacial progress (being generous to even describe it as such) which the parents in the present case made to comply with the objectives of the service plan is not close to being sufficient. Looking at this record, and basing our conclusion upon what the evidence in fact shows, as opposed to idle hopes and musings of the respondents, we hold that no reasonable person could conclude that the respondents have made reasonable progress toward the return in the near future of their child to their custody. ‘Measurable or demonstrable movement’ cannot constitute ‘reasonable progress,’ as spoken of in section l(D)(m) of the [Adoption] Act [(Ill. Rev. Stat. 1989, ch. 40, par. 1501(D)(m))], if it must be measured with a micrometer.” (Emphases in original.) The child in this case deserved better from the agencies which were supposed to protect him. I hope the result of my critical remarks will be to alert these agencies to their responsibilities.